In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Schmidt, J.), dated March 27, 2008, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff pedestrian was crossing the street in a crosswalk with the traffic signal in his favor when, as he was about three quarters of the way across the street, he was struck on his left side by the defendants’ vehicle as it was making a left turn. The evidence submitted by the plaintiff established, as a matter of law, that the defendant driver violated Vehicle and Traffic Law § 1112 (a) and that the plaintiff was free from comparative negligence (cf. Cator v Filipe, 47 AD3d 664 [2008]). In opposition, the defendants failed to raise a triable issue of fact. Accordingly, the plaintiffs motion for summary judgment on the issue of liability was properly granted. Skelos, J.P., Santucci, Angiolillo, Dickerson and Chambers, JJ., concur.